IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN STEVEN OLAUSEN,                                   No, 69342
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                                   LE D
                                  Respondent.                                      1 8 2016


                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order denying a
                motion to arrest judgment. Second Judicial District Court, Washoe
                County; Connie J. Steinheimer, Judge.
                            Because no statute or court rule permits an appeal from the
                aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED.




                Cherry                                    Gibboft




                CC:   Hon. Connie J. Steinheimer, District Judge
                      John Steven Olausen
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 194/A